Claims 1-16 are currently pending with claim 15 being withdrawn as directed to a non-elected invention.  Accordingly, claims 1-14 and 16 are under consideration. 
The 112 rejection has been overcome in view of the present amendment and response. 
All of the rejections have been withdrawn in view of the present amendment and response.  None of the applied references disclose or suggest a porous layer comprises a porous polymer membrane.  
New ground of rejection is made in view of newly discovered reference to Bacino et al. (US 5,286,568).  
Claim 7 is included in the rejection of Hoge in view of Flaherty and Bacino (see rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,105,056 to Hoge, Jr. et al.  (Hoge) in view of US 2003/0173100 to Flaherty et al. (Flaherty) and US 5,286,568 to Bacino et al. (hereinafter “Bacino”). 
Hoge discloses a compressible gasket comprising a seal body including a compressible foam core and a conductive fabric sheath surrounding the 
Hoge does not explicitly disclose the compressible foam core having closed cell, and a porous polymer membrane comprising an ePTFE with a thickness of 1 to 100 microns.  
Flaherty, however, discloses a gasket 10 comprising at least one electrically-conductive EMI shielding member 12 and at least one sealing member 14 bonded to the EMI shielding member (abstract and figure 1).  The EMI shielding member is comprised of an elastomeric foam core being wrapped around by a mesh or a fabric material (paragraphs 32, 39, and 46).  The elastomeric foam core having closed cells is made of butadiene, neoprene, polyurethane, silicone or any combinations thereof (paragraph 37 and claim 36).  The combination thereof indicates that the elastomeric foam core can be formed from two elastomeric polymers.  The elastomeric foam core is obtained from a blend of an elastomeric polymer and a foaming agent (paragraph 46).  The elastomeric foam having a strain of up to 85% under stress of 16 MPa, exhibiting a compression set as low as or lower than 11% when subjected to an initial strain of 25%, and absorbing less than 2.0% JP-8 fuel by weight when immersed over 20 hours with compression as low as or lower than 10% strain would be inherently present as like material has like property.  
Flaherty teaches that the sealing member comprises a polymeric material (claim 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the compressible foam core disclosed in Hoge having a closed cell structure motivated by the desire to provide the gasket having better weather sealing applications requiring a moisture or fluid seal.  
Bacino, however, discloses a porous electrically-conductive gasket material comprising an ePTFE membrane having carbon black filler incorporated therein.  The ePTFE membrane is commercially available under the trade name GORE-SHIELD GS-1000 gasketing tape (column 3, lines 30-35).  The ePTFE membrane would inherently have a thickness within the claimed range because like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Bacino’s filled ePTFE membrane for the conductive fabric sheath of Hoge motivated by the desire to provide the gasket having better release from sealing surfaces while maintaining excellent electrical conductivity. 
As to claim 3, as shown in Hoge’s figure 1, a first junction is positioned at a first side of the foam core and a second junction at a second side of the foam core opposite the first side of the foam core.  
As to claim 4, the close cells of the elastomeric foam core disclosed in Flaherty are generated using a chemical blowing agent or a physical blowing agent (paragraph 46).  The resulting elastomeric foam core is thus free of expandable microspheres and so is the border region between the resulting elastomeric foam core and the fabric sheath.
As to claim 13, Hoge states that an elongated longitudinal seam is formed where the sheath overlaps itself (column 6, lines 60-65).  A discontinuous adhesive is disposed along the seam to secure the compressible gasket to a conductive panel (figure 2).  When the gasket is compressed in use, the foam core flattens the adhesive against the panel to obtain a conductive seam (column 9, lines 45-50).  Such an arrangement provides good mechanical attachment and electrical shielding attributes (column 8, lines 15-20).  Uniform electrical conductivity across the panel at least indicates that the fluid ingress would be prevented via the adhesive regions when the compressible foam core is compressed in a thickness direction.  
Alternatively and/or additionally, it appears that the compressible gasket of Hogue as modified by Flaherty and Bacino meets all structural limitations and chemistry required by the claims.  
The resulting compressible gasket comprises a seal body including a compressible foam core and a conductive ePTFE membrane surrounding the compressible foam core.  The foam expands and partially fills the pores of the conductive ePTFE membrane. The resulting compressible foam core has closed cells.  An elongated longitudinal seam is formed where the sheath overlaps itself.  A discontinuous adhesive is disposed along the seam to secure the compressible gasket to a conductive panel.  When the gasket is compressed in use, the foam core flattens the adhesive against the panel to obtain a conductive seam.  Such an arrangement provides good mechanical attachment and electrical shielding attributes.  
The examiner takes the position that the fluid ingress would be inherently prevented via the adhesive regions when the compressible foam core is compressed in a thickness direction as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Neither Hoge nor Flaherty discloses or suggests a compressible gasket comprising a porous polymeric membrane.  However, new combination of Hoge, Flaherty and Bacino suggests the claimed invention. 

It is reminded that the basis of the 103 rejection is about substitution of an ePTFE membrane for the non-woven fabric, the woven fabric or the fiberglass material for a supported elastomer foam.  As such, the non-obviousness can be supported by evidence based on unexpected results for Applicant’s supported elastomer foam containing an ePTFE membrane as compared with the prior art supported elastomer foam containing the non-woven fabric, the woven fabric or the fiberglass material. 

Applicant alleges that the claimed invention possesses unexpectedly superior properties compared with the prior art sealant material: fluorosilicone, polysulfide or ePTFE (comparative examples 1-3).  This evidence is insufficient to rebut a prima facie case of obviousness because the evidence did not show relative effectiveness over all sealant materials of the closest prior art, namely a supported elastomeric foam containing a non-woven fabric, a woven fabric or a fiberglass material.  
The supported elastomer foam containing the woven porous layer as shown in example 7 of the claimed invention has a compression strain of 42% and 71% at compression at 1MPa and 16MPa respectively, indicating excellent compressibility and great ability to adjust compressibility with material composition as stated by Applicant in page 9 of the amendment filed on 11/30/2021.  As such, the ePTFE membrane and the woven porous layer are expected to equally provide the supported elastomer foam with a high degree of compressibility and an ability to adjust compressibility with material composition.  The data formulated in table 1 fail to establish relative effectiveness of the claimed supported elastomer foam and the supported elastomeric foam of the closest prior art.   
Like the ePTFE membrane, the woven porous layer provides the supported elastomer foam with good compression set properties, an ability to compress to high strains and great stress retention ratios (tables 2 and 3).  Neither experimental data nor factual evidence has been provided to establish the supported elastomer foam comprising ePTFE membrane possesses unexpectedly higher compression set properties, greater ability to compress to high strains and better stress retention ratios than the prior art supported elastomer foam comprising a woven, a non-woven or a fiberglass material.  Further, unexpected results are not commensurate in scope with the claim because nothing specific about an ePTFE membrane has been included in claim 1.  Accordingly, the evidence is found not sufficient to overcome the obviousness rejection.    
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13-18, 22-28, 30, 3242, 46 and 47 of copending Application No. 16/621,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are fully encompassed by the claims of the Application No. 16/621,063.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant alleges that the provisional double patenting rejection is improper because the US Patent Application No. 16/621,063 relates to a supported elastomeric foam having additional properties that are not required by the claimed invention. The examiner respectfully disagrees.  
The presence of additional properties is completely irrelevant to the provisional double patenting rejection.  Instead, the claims play a key role in determining whether there exists a provisional double patenting rejection.  The claims of the present invention and the copending Application No. 16/621,063 are not patentably distinct from each other because the claims of the current application are fully encompassed by those of the Application No. 16/621,063.

Claims 1, 10-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/621,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application No. 16/621,063 disclose each and every limitation of the claims of the current application with the exception that an elastomeric foam has a strain of up to 85% under stress of 16 MPa, and a compression set as low as or lower than 11% when subjected to an initial strain of 25%, and absorbing less than 2.0% JP-8 fuel by weight when immersed over 20 hours with compression as low as or lower than 10% strain. 
It appears that the elastomeric foam disclosed in the claimed invention and Application No. 16/621,063 is identical.  Therefore, the examiner takes the position that the strain of up to 85% under stress of 16 MPa, the compression set as low as or lower than 11% when subjected to an initial strain of 25%, and absorption of less than 2.0% JP-8 fuel by weight when immersed over 20 hours with compression as low as or lower than 10% strain would be present as like material has like property. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant alleges that the provisional double patenting rejection is improper because the copending Application No. 16/621,894 relate to a supported elastomeric foam having additional properties that are not required by the claimed invention.  The examiner respectfully disagrees.  
The presence of additional properties is completely irrelevant to the provisional double patenting rejection.  Instead, the claims play a key role in determining whether there exists a provisional double patenting rejection.  
As indicated above, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application No. 16/621,894 disclose each and every limitation of the claims of the current application with the exception that an elastomeric foam has a strain of up to 85% under stress of 16 MPa, and a compression set as low as or lower than 11% when subjected to an initial strain of 25%, and absorbing less than 2.0% JP-8 fuel by weight when immersed over 20 hours with compression as low as or lower than 10% strain. 
It appears that the elastomeric foam disclosed in the claimed invention and Application No. 16/621,894 is identical.  Therefore, the examiner takes the position that the strain of up to 85% under stress of 16 MPa, the compression set as low as or lower than 11% when subjected to an initial strain of 25%, and absorption of less than 2.0% JP-8 fuel by weight when immersed over 20 hours with compression as low as or lower than 10% strain would be present as like material has like property. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788